Citation Nr: 1213947	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  11-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from February 1946 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which in pertinent part, denied service connection for left leg disability, bilateral hearing loss, and tinnitus.  

The Board notes that the Veteran was scheduled for a hearing in October 2011; however, in an October 2011 letter from the Veteran he stated that he was unable to attend the hearing for medical reasons and did not request to have the hearing rescheduled.  As such, the Board finds that the Veteran's request for a hearing was withdrawn.

In January 2012, the Board remanded the case for further development.

In a March 2012 rating decision, the RO granted service connection for bilateral hearing loss and osteoarthritis and limitation of the left knee.  This represents a complete grant of the benefits sought with respect to the Veteran's service connection claims for bilateral hearing loss and left leg disability.   (The Board notes that osteoarthritis of the left knee was the only diagnosis rendered during the February 2012 VA examination that was specifically conducted to determine the etiology of any currently diagnosed left leg disability).

The Board further notes that, according to a March 2012 memorandum from the Appeals Management Center (AMC), additional evidence is needed regarding a total left knee replacement that the Veteran apparently underwent at a non-VA hospital in September 2011.  The AMC indicated that evidence of the surgery is necessary for an award of temporary total disability for left total knee replacement.  Additionally, the Board notes that, in written argument presented by the Veteran's representative in April 2012, the issue of entitlement to a total rating based on individual unemployability was raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are therefore referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to service connection for tinnitus which he asserts is related to acoustic trauma during his military service.  A review of the record reflects that further development is necessary.  

Pursuant to the Board's January 2012 remand, the Veteran was afforded a VA audiological examination to determine the etiology of, in pertinent part, any currently diagnosed tinnitus.  During a February 2012 VA audiological examination, the Veteran reported that he experienced recurrent tinnitus and indicated that it first began in 1944 at the age of 20.  He then indicated that he was not sure when it began, but noted that when it began it was not severe.  The examiner then opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  In arriving at such opinion, the examiner noted the Veteran's recollection that he first noticed tinnitus symptoms in 1944, which was prior to his military service.   

As indicated in the prior remand, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

In this case, tinnitus is not noted on the Veteran's induction examination report.  The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)   Although the Veteran initially indicated during his February 2012 audiological examination that the onset of his tinnitus symptoms was in 1944, he also stated that he was uncertain about the date of onset.  The Veteran's representative, in April 2012 written argument, stated that it is plausible that the Veteran was mistaken as to the onset of his tinnitus, given his advanced age and the amount of time that has lapsed since his service discharge.  Thus, there is a question as to whether the February 2012 medical opinion rendered is based on accurate lay testimony, as the Veteran's recollection is not certain.  Nonetheless, the Board notes that tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In light of the above, the Board finds that clarification is necessary as to whether the Veteran's tinnitus clearly and unmistakably existed prior to service.  Moreover, while the February 2012 examiner indicated that the Veteran's tinnitus preexisted service, the VA examination report did not provide an opinion regarding aggravation during service.  Accordingly, the case must be referred to the examiner for an addendum medical opinion regarding whether the Veteran's tinnitus preexisted service and whether it was aggravated by service. 

The Board further notes that service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  In light of the recent grant of service connection for bilateral hearing loss, the Board also finds that an opinion as to whether the Veteran's tinnitus is related to his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the case to the VA examiner who conducted the February 2012 VA audiological examination for an addendum medical opinion.  

If the February 2012 VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination. 

The examiner is asked to review the entire claims file and answer the following questions with a full rationale provided for each answer:    

a.  Is there clear and unmistakable evidence that the Veteran's tinnitus preexisted his military service.  Reconcile the opinion with the Veteran's argument that he is not certain about the onset of his tinnitus (see February 2012 VA examination report and written argument dated in April 2012).  

b.  If so, is there clear and unmistakable evidence that the preexisting tinnitus was not aggravated during service; 

c.  If the examiner finds that there is no clear and unmistakable evidence that the Veteran's tinnitus preexisted service, is it at least as likely as not otherwise etiologically related to the Veteran's military service, to include acoustic trauma; 

d.  Is it at least as likely as not that the Veteran's tinnitus is proximately due to, or alternatively, aggravated by his service-connected bilateral hearing loss, or otherwise related to his bilateral hearing loss. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology. 

A complete rationale should be provided for any proffered opinion.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a supplemental statement of the case and be provided with an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


